Citation Nr: 1710100	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-25 282	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for arthritis of the right hand, including as due to service-connected prostate cancer.

2.  Entitlement to service connection for arthritis of the left hand, including as due to service-connected prostate cancer.

3.  Entitlement to service connection for an acquired psychiatric disorder, including as due to service-connect prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to June 1969.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from June and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, that denied service connection for prostate cancer, diabetes mellitus, left and right lower extremity peripheral neuropathy, right and left hand arthritis, and an acquired psychiatric disorder.

The Veteran presented testimony at a hearing before a Veterans Law Judge in January 2015 that was conducted at the Board's offices in Washington, D.C.  A transcript of the hearing is of record.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107 (c) (West 2014); 38 C.F.R. § 20.707 (2016).  In February 2017, the Board sent a letter to the Veteran explaining that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned (2/10/17 VBMS Correspondence).  In February 2017, the Veteran responded that he did not want another hearing (2/15/17 VBMS Correspondence; 2/21/17 VBMS Hearing Related).  Thus, the Board will proceed with the matters on appeal.

In March 2015, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

An October 2016 rating decision granted service connection for prostate cancer and diabetes mellitus, that were assigned initial 100 and 20 percent disability ratings, respectively, from November 7, 2006.  A November 2016 rating decision granted service connection for left and right lower extremity peripheral neuropathy, that were assigned initial 10 percent ratings from November 7, 2006.  These actions represent a full grant of the benefits sought as to the Veteran's claims on appeal.


FINDING OF FACT

In a January 18, 2017 signed statement, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested (2/28/17 VBMS Correspondence).


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran withdrew his appeal in his January 18, 2017 signed statement.  It is noted that, in a subsequent February 15, 2017 signed statement declining another hearing, the Veteran requested that his case be considered based on the evidence of record (2/28/17 VBMS Correspondence; 2/15/17 VBMS Correspondence).  Nevertheless, the rules for reinstating a withdrawn claim are the same as those for reinstating a withdrawn notice of disagreement or substantive appeal.  38 C.F.R. § 20.204(c).  In this case, the ratings on appeal were issued a number of years ago; the time period under which a valid substantive appeal could be submitted have long since expired.  38 C.F.R. § 20.204.  In sum, the Veteran is unable to revoke the withdrawal here because the time period for doing so has elapsed.  Id.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


